

Exhibit 10.11(b)
 
FIRST AMENDMENT CONSTRUCTION LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (this “Amendment”) dated
December 1, 2005, but effective as of September 12, 2005, by and among GORE
CREEK PLACE, LLC, a Colorado limited liability company (the “Borrower”); each of
the lenders that is a signatory hereto identified under the caption “LENDERS” on
the signature pages hereto (individually, a “Lender” and, collectively, the
“Lenders”); and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
 
RECITALS:
 
A.  On July 19, 2005, Borrower, Lenders and Administrative Agent entered into
that certain Construction Loan Agreement (the “Construction Loan Agreement”)
pursuant to which the Lenders made a Commitment to Borrower to fund Loans in the
maximum amount of $30,000,000 upon the terms and conditions set forth in the
Construction Loan Agreement. Capitalized terms used herein without further
definition shall have the meanings given such terms in the Construction Loan
Agreement.
 
B.  The parties hereto desire to amend the Loan Agreement to, among other
things, (i) provide for a second measure of Release Price, and (ii) to amend
certain financial reporting covenants all as more particularly set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.  Amendment.
 
a.  Section 1.01, Certain Defined Terms, of the Construction Loan Agreement is
hereby amended by restating the definitions of “Guarantor” and “Release Price”
in their entirety and adding a new definition “Par Loan Value” as follows:
 
“Guarantor” shall mean each of Vail Resorts, Inc., a Delaware corporation and
The Vail Corporation, a Colorado corporation, and sometimes referred to
collectively herein as “Guarantor.”
 
“Release Price” shall mean the amount paid by Borrower to Administrative Agent
to obtain a release or partial release of the Security Instrument. The Release
Price for each Unit shall be equal to the greater of (i) Net Sales Proceeds for
each Unit; or (ii) 125% of the Par Loan Value for the Unit being released.
 

61

--------------------------------------------------------------------------------



“Par Loan Value” shall mean the amount for each Unit set forth on Exhibit F
attached hereto.
 
b.  Section 9.01(a), Information, of the Loan Agreement, is hereby amended by
restating that section in its entirety as follows:
 
9.01(a) Borrower shall deliver to Administrative Agent:
 
(i) within one hundred twenty (120) days after the close of each fiscal year of
Borrower, Borrower prepared annual financial statements, in form reasonably
satisfactory to Administrative Agent and certified by Borrower as being true and
correct in all material respects, including a balance sheet, a statement of cash
flows and a statement of profit and loss setting forth in comparative form
figures for the preceding fiscal year, prepared in accordance with GAAP
 
(ii) within one hundred twenty (120) days after the close of each fiscal year of
Guarantor Vail Resorts, Inc., audited annual financial statements of Vail
Resorts, Inc., including a balance sheet, a statement of cash flows, and a
statement of profit and loss setting forth, in comparative form, figures for the
preceding fiscal year, prepared in accordance with GAAP.
 
(iii) within forty-five (45) days after the close of each fiscal quarter of Vail
Resorts, Inc., quarterly financial statements of Guarantor Vail Resorts, Inc.,
in a form consistent with the financial statements previously provided to
Administrative Agent by Vail Resorts, Inc., certified as true and correct by an
authorized officer of Vail Resorts, Inc., and containing a balance sheet,
statement of cash flows and a statement of profit and loss.
 
(iv) within ninety (90) days after the close of each fiscal year of Guarantor
Vail Resorts, Inc., a statement of annual cash flow projections for Vail
Resorts, Inc.
 
(v) within five (5) days after furnishing to the Lenders under the Vail
Corporation’s Principal Bank Credit Facility, a copy of the compliance
certificate required thereunder.
 
2.  Section 12.02(a), Remedies, of the Loan Agreement, is hereby amended by
restating that section in its entirety as follows:
 
(a) In the case of an Event of Default other than one referred to in Sections
12.01 (d) or 12.01 (g) with respect to Borrower, terminate the Commitments
and/or declare the Outstanding Principal Amount, and the accrued interest on the
Loans and all other amounts payable by Borrower hereunder (including any amounts
payable under Section 5.05) and under the Notes and the other Loan Documents to
be forthwith due and payable whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby expressly waived by Borrower; provided, however, that in
the case of the occurrence of an Event of Default referred to in Sections 12.01
(d) or 12.01(g) with respect to a Borrower Party, the Commitments shall
automatically be terminated and the Outstanding Principal Amount, and the
accrued interest on, the Loans and all other amounts payable by Borrower
hereunder (including any amounts payable under Section 5.05), under the Notes
and the other Loan Documents shall automatically become immediately
 

62

--------------------------------------------------------------------------------



due and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby expressly waived by Borrower;
 
3.  Representations and Warranties. Borrower hereby certifies to Lenders and
Administrative Agent that as of the date of this Amendment (taking into
consideration the transactions contemplated by this Amendment): (a) all of
Borrower’s representations and warranties contained in the Construction Loan
Agreement or any other Loan Documents are true, accurate, and complete in all
material respects, and (b) after giving effect to this Amendment no Default or
Event of Default has occurred under the Construction Loan Agreement or any other
Loan Document. Without limiting the generality of the foregoing, Borrower
represents and warrants that the execution and delivery of this Amendment has
been authorized by all necessary action on the part of Borrower, that each
person executing this Amendment on behalf of Borrower is duly authorized to do
so, and that this Amendment constitutes the legal, valid, binding and
enforceable obligation of Borrower.
 
4.  Additional Documents. Borrower shall execute and deliver to Administrative
Agent at anytime and from time to time such additional amendments to the
Construction Loan Agreement, or any other Loan Documents as Administrative Agent
may reasonably request to confirm and carry out the transactions contemplated
hereby.
 
5.  Continuation of the Construction Loan Agreement. Except as specified in this
Amendment, the provisions of the Construction Loan Agreement, and all other Loan
Documents remain in full force and effect. If there is a conflict between the
terms of this Amendment and those of the Construction Loan Agreement, or any
other Loan Documents, the terms of this Amendment will control.
 
6.  Miscellaneous.
 
a.  This Amendment is governed by and must be construed under the laws of the
State of Colorado. This Amendment is binding upon and inures to the benefit of
the parties hereto and their successors and permissible assigns.
 
b.  This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.
 
c.  This Amendment and all documents to be executed and delivered hereunder may
be delivered in the form of a facsimile copy, subsequently confirmed by delivery
of the originally executed document.
 
d.  Time is of the essence hereof with respect to the dates, terms and
conditions of this Amendment and the documents to be delivered pursuant hereto.
 
e.  This Amendment constitutes the entire agreement among Borrower, Lenders and
Administrative Agent Concerning the subject matter of this Amendment. This
Amendment may not be amended or modified orally, but only by a written agreement
executed by Borrower, Lenders and Administrative Agent and designated as an
amendment or modification of the Construction Loan Agreement.
 

63

--------------------------------------------------------------------------------





 
f.  If any provision of this Amendment is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Amendment shall not be impaired thereby.
 
g.  The section headings herein are for convenience only and must not affect the
construction hereof.
 
h.  Except as expressly provided herein, execution of this Amendment is not
intended to and shall not constitute a waiver by Lenders or Administrative Agent
of any Default or Event of Default under the Construction Loan Agreement, or any
Loan Documents.
 
i. Lenders acknowledge and agree that if Borrower delivers, within thirty (30)
days of the date hereof, any of the information required pursuant to Section
9.01 (a) of the Construction Loan Agreement (as amended by Section 1 (b) above)
that is due but has not yet been delivered, Borrower shall be deemed to be in
compliance with its obligations under that Section.
 


 
[Remainder of Page Intentionally Left Blank-Signature Page Follows]
 

64

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment the date first
stated above for the purposes set forth herein.
 
BORROWER:
 
GORE CREEK PLACE, LLC, a Colorado limited liability company
 
By: The Vail Corporation, a Colorado corporation, its Managing Member
 
By: /s/ Jeffrey W. Jones 
Jeffrey W. Jones 
Senior Vice President & Chief Financial Officer
 
LENDERS:
 
U.S. BANK NATIONAL ASSOCIATION, a national banking association
 
By: /s/ Matthew W. Carrothers 
Matthew W. Carrothers
Vice President
 
WELLS FARGO BANK, N.A., a national banking association
 
By: /s/ John W. McKinny 
John W. McKinny
Senior Vice President
 
ADMINISTRATIVE AGENT:
 
U.S. BANK NATIONAL ASSOCIATION, a national banking association
 
By: /s/ Matthew W. Carrothers 
Matthew W. Carrothers
Vice President

65

--------------------------------------------------------------------------------





Guarantor acknowledges the foregoing amendments to the Construction Loan
Agreement and that the obligations of Guarantor under the Completion Guaranty
remain in full force and effect.
 
GUARANTOR:
 
THE VAIL CORPORATION, a Colorado corporation
 
By: /s/ Jeffrey W. Jones 
Jeffrey W. Jones 
Senior Vice President & Chief Financial Officer 
 
VAIL RESORTS, INC., a Delaware corporation
 
By: /s/ Jeffrey W. Jones 
Jeffrey W. Jones 
Senior Vice President & Chief Financial Officer 
 

66

--------------------------------------------------------------------------------





 
EXHIBIT F
 
Loan Amount
$30,000,000
 
Retail Value
$63,900,000
 
Loan to "Retail" Value
0.46948357
       
Unit
Retail Value
Par Loan Value
1
$3,050,000
$1,431,925
2
$3,950,000
$1,854,460
3
$3,550,000
$1,666,667
4
$3,650,000
$1,713,615
5
$4,500,000
$2,112,676
6
$4,600,000
$2,159,624
7
$3,850,000
$1,807,512
8
$4,650,000
$2,183,099
9
$3,650,000
$1,713,615
10
$4,650,000
$2,183,099
11
$4,550,000
$2,136,150
12
$4,650,000
$2,183,099
13
$3,650,000
$1,713,615
14
$3,550,000
$1,666,667
15
$3,450,000
$1,619,718
16
$3,950,000
$1,854,460
TOTAL
$63,900,000
$30,000,000



67

--------------------------------------------------------------------------------

